Case 1:17-cv-05753-JGK Document 197 Filed 09/10/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CARRIE SCHEUFELE, JEFFREY

SCHEUFELE, and NICHOLAS ORAM, 17-cv-5753 (JGK)
individually and on behalf of all
others similarly situated, ORDER
Plaintiffs,
- against -

TABLEAU SOFTWARE, INC., CHRISTIAN
CHABOT, THOMAS WALKER, PATRICK
HANRAHAN, and CHRISTOPHER STOLTE,

Defendants.

 

JOHN G. KOELTL, District Judge:

The settlement hearing, which is currently scheduled for
September 14, 2021 at 2:30 p.m., is adjourned to September 17,
2021 at 3:30 p.m. The parties may access the settlement hearing
using the following dial=in: (888) 363-4749, with access code
8140049.

SO ORDERED.

Dated: New York, New York QD / be,
September 10, 2021 Cee fy Ot

John G. Koeltl
United States District Judge

 

 
